Citation Nr: 0824854	
Decision Date: 07/24/08    Archive Date: 07/30/08

DOCKET NO.  06-36 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1953 to May 1955.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which continued the veteran's 
noncompensable rating for bilateral hearing loss.


FINDINGS OF FACT

1.  VA audiometric test results conducted in October 2004 
show that the veteran had level I hearing in his right ear 
and level II hearing in his left ear.

2.  VA audiometric test results conducted in July and October 
2006 are not adequate for rating purposes.  


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.7, 4.85, 
Diagnostic Code 6100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  For claims pending before VA on or after May 30, 
2008, 38 C.F.R. § 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  See 73 FR 23353 (Apr. 30, 2008). Such notice should 
be provided to a claimant before the initial unfavorable AOJ 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

A July 2006 letter provided to the veteran before the August 
2006 rating decision satisfied the VA's duty to notify under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, as it informed 
the veteran of what evidence was needed to establish his 
claim for an increased rating, what the VA would do and had 
done, and what evidence he should provide.  The July 2006 
letter also informed the veteran that it was his 
responsibility to help the VA obtain medical evidence or 
other non-government records necessary to support his claim, 
and asked him to provide any information in his possession.

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008). 
 
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  See Vazquez-Flores. 
 
Here, the veteran was sent a letter in July 2006 that 
provided the above described notice to the veteran.  VA 
notified the veteran that he needed to present evidence 
showing that his condition had worsened, as well as the 
impact of the condition and symptoms on his employment.  The 
notice also included a discussion of disability ratings 
ranging from noncompensable to 100, and gave specific 
examples of lay and medical evidence as set forth in Vasquez-
Flores-e.g., competent lay statements describing symptoms, 
and information regarding any medical and hospitalization 
records about which the veteran had not previously told VA.

Even if the notices were deemed insufficient as to content 
and timing in light of Vasquez-Flores, supra, the veteran is 
not shown to be prejudiced in this matter.  Although the July 
2006 letter to the veteran did not provide him with the 
relevant Diagnostic Codes or with the type of evidence beyond 
worsening, such as a specific measurement or test result, 
that would be necessary for establishing entitlement to a 
higher disability rating under those Codes, the veteran was 
not prejudiced thereby because he was provided with a VA 
examination in July 2006 which gave the veteran an 
opportunity to supply VA with the measurements and test 
results necessary to adjudicate the claim.  As a result of 
the VA examiner's determination that the results of those 
tests did not accurately reflect the degree of the veteran's 
hearing loss, VA provided the veteran with an additional 
examination in October 2006.  Based on the above, any 
potential notice deficiencies do not affect the essential 
fairness of the adjudication.  For this reason, no further 
development is required regarding the duty to notify.

With respect to the VA's duty to assist, the RO obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the veteran.  The veteran's VA treatment 
records have been obtained.  Moreover, the veteran was 
provided with VA examinations in July 2006 and October 2006.  

Thus, the Board considers the VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to 
the veteran in acquiring evidence is required by statute.  38 
U.S.C.A. § 5103A.

Analysis

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2007).  
Diagnostic codes identify the various disabilities.  38 
C.F.R. Part 4.  The entire medical history is reviewed when 
making disability evaluations.  38 C.F.R. 
§ 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  
In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service treatment records.  38 
C.F.R. § 4.2.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. 
§ 4.7.

Where service connection has already been established and an 
increase in the disability rating is at issue, as in the 
present case regarding the veteran's increased rating claim 
for bilateral hearing loss, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  The Board further notes 
that the Court, in Hart v. Mansfield, 21 Vet. App. 505 
(2007), held that staged ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.

The veteran's service-connected bilateral hearing loss is 
currently rated as zero percent disabling under 38 C.F.R. § 
4.85, Diagnostic Code 6100.  The rating assigned for hearing 
loss is determined by a mechanical application of the rating 
schedule, which is grounded on numeric designations assigned 
to audiometric examination results.  Lendenmann v. Principi, 
3 Vet. App. 345, 349 (1992).

The October 2004 VA examination shows that the veteran had 
right ear puretone decibel thresholds of 20, 20, 15, 25, and 
20 for the frequencies of 500 Hertz, 1000 Hertz, 2000 Hertz, 
3000 Hertz, and 4000 Hertz.  His right ear average was thus 
20 decibels.  The veteran had a speech recognition score in 
his right ear of 96 percent, based on the Maryland CNC Test.  
The veteran had left ear puretone decibel thresholds of 20, 
30, 40, 60, and 65 for the frequencies of 500 Hertz, 1000 
Hertz, 2000 Hertz, 3000 Hertz, and 4000 Hertz.  His left ear 
average was thus 49 decibels.  The veteran had a speech 
recognition score in his left ear of 88 percent, based on the 
Maryland CNC Test.  Thus, pursuant to the rating schedule at 
38 C.F.R. § 4.85, the veteran's bilateral hearing loss was 
rated as noncompensable.

The veteran alleged in his June 2006 claim that his hearing 
loss had worsened.  Moreover, he asserted in a July 2006 
statement that he believed that his hearing problem was a 
major factor in his being discharged from employment, since 
he had been in an accident while working on a loader because, 
as he described it, he was unable to hear other equipment 
which was being run in and around the area.

Based on the veteran's assertions, he was provided a VA 
examination in July 2006.  The examiner found that the 
veteran's responses to the audiological testing did not 
accurately reflect the degree of his hearing loss, and 
consequently did not relate the measurements in his report.  
In support of this finding, the VA examiner noted that he had 
reinstructed the veteran three times, and had changed to 
inserted earphones.  The VA examiner also noted that, after 
reinstruction, the veteran's pure tone thresholds improved by 
10 to 20 decibels across the board, but were still 
inconsistent.  Furthermore, the veteran was able to 
understand conversation without reading lips, and without 
using his hearing aid.  The VA examiner stopped the test 
after the veteran had speech recognition scores in his right 
ear of 6 and 10 percent, and a speech recognition score in 
his left ear of 12 percent, based on the Maryland CNC Test.  
He opined that the best estimates of the veteran's organic 
hearing loss were from his prior VA examination.

Following the veteran's August 2006 request for a new VA 
examination, the veteran was given another examination, 
albeit with the same VA examiner, in October 2006.  At that 
time, the veteran had right ear puretone decibel thresholds 
of 70, 65, 85, 90, and 105 for the frequencies of 500 Hertz, 
1000 Hertz, 2000 Hertz, 3000 Hertz, and 4000 Hertz.  His 
right ear average was thus 86.25 decibels.  The veteran had a 
speech recognition score in his right ear of 4 percent, based 
on the Maryland CNC Test.  The veteran had left ear puretone 
decibel thresholds of 90, 85, 100, 105, and 105 for the 
frequencies of 500 Hertz, 1000 Hertz, 2000 Hertz, 3000 Hertz, 
and 4000 Hertz.  His left ear average was thus 98.75 
decibels.  The veteran had a speech recognition score in his 
left ear of 2 percent, based on the Maryland CNC Test.

The VA examiner opined that the veteran's October 2006 test 
results were not a reliable indicator of the patient's true 
organic hearing loss.  The VA examiner noted that he had 
tried to reinstruct the veteran, but that even after 
reinstruction the test results remained inconsistent.  The VA 
examiner also noted that the veteran was only wearing one 
hearing aid, and that he was able to converse with the 
veteran at 75 decibels following testing.  The VA examiner 
again opined that the veteran's audiometric examination from 
October 2004 would be the best estimate of his organic 
hearing.  

The duty to assist in the development and the adjudication of 
a claim is not a one-way street.  Wamhoff v. Brown, 8 Vet. 
App. 517, 522 (1996); Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Because the veteran failed to cooperate, the Board 
finds that based on the most recent reliable findings, i.e., 
those obtained in October 2004, the preponderance of the 
evidence is against the claim.

Although lay observations of the veteran's hearing loss 
constitute competent evidence, the Board reiterates that 
because he failed to cooperate, the Board must rate his 
condition based on the October 2004 audiological examination.  
As those results show that the condition is noncompensably 
disabling, there is no basis to increase the evaluation.  

In reaching its determination, the Board has considered 
whether, under Hart, a higher rating for bilateral hearing 
loss might be warranted for any period of time during the 
pendency of this appeal.  However, there is no evidence that 
the veteran's bilateral hearing loss has been persistently 
more severe than the extent of disability contemplated under 
the assigned zero percent rating at any time.

The Board also has considered the issue of whether the 
veteran's bilateral hearing loss, standing alone, presents an 
exceptional or unusual disability picture, as to render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2002); Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  In the absence of such factors, the Board finds that 
the criteria for submission for assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) are not 
met.

The Board has examined the pertinent medical evidence and 
finds that overall, the veteran's bilateral hearing loss does 
not meet the applicable schedular criteria for a compensable 
rating.  There is no benefit of the doubt that can be 
resolved in his favor, as the preponderance of the evidence 
does not show symptoms that more nearly approximate the 
criteria for a higher rating.  Accordingly, the claim for a 
compensable rating is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).


ORDER

A compensable rating for bilateral hearing loss is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


